Citation Nr: 1640742	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-34 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for Crohn's disease.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the entire claims file shows that the Veteran's last examination was in August 2010, over six years ago.  At his July 2016 videoconference hearing, the Veteran reported that his condition had gotten worse since his last examination.  He reported having urgencies to go to the bathroom due to stomach distress.  He noted that he was afraid to be social because while at social engagements, there would be eating and drinking which could cause him to have an embarrassing issue.  He stated that while driving, a lot of the time he didn't make it home before having to make an urgent stop to use the bathroom.  He also noted that he had a serious issue with gas, both orally and rectally.  He stated that he was on medication for his condition.  He also stated that his weight fluctuated.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new VA examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).  

The record shows that the Veteran submitted private treatment records from the Coastal Gastroenterology Associates, P.A. and a waiver of initial RO consideration following his July 2016 videoconference hearing.  At his hearing, the Veteran noted that he first received treatment for his service-connected Crohn's disease at VA Medical Center in Brooklyn, New York.  He stated that he changed locations and was treated at the VA Medical Center in East Orange, New Jersey. He currently was being treated at the VA Medical Center in Philadelphia, Pennsylvania.  All relevant VA medical records should be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from the VA Medical Center in Brooklyn, New York, the VA Medical Center in East Orange, New Jersey and the VA Medical Center in Philadelphia, Pennsylvania and any other VA medical facility from which the Veteran receives treatment for his service-connected Crohn's disease disability.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected Crohn's disease.  The examiner should review the Veteran's claims file prior to the examination.  The examiner should perform any necessary tests or studies.  The examiner should describe all symptomatology associated with Crohn's disease, which is currently evaluated under the diagnostic code for colitis.  

The report of examination should include an explanation for all opinions rendered.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




